Citation Nr: 0816759	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  99-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied a claim incorrectly 
characterized as service connection for PTSD, although, 
significantly, a July 1999 supplemental statement of the case 
(SSOC) noted that the claim had been denied in a prior 
appeal.  The veteran's representative raised the RO's 
mischaracterization in correspondence to the Board in April 
2003, recharacterizing the issue on appeal as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for PTSD.  In a May 2003 
decision, the Board reopened the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, and remanded that matter to the RO for 
additional development of the record and adjudicative action.  
In September 2004 and September 2007, the Board remanded the 
matter for additional development of the record and 
adjudicative action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that he has a current psychiatric 
disability related to service.  His service medical records 
show that he was administratively discharged in June 1974 due 
to a diagnosis of schizoid personality, chronic, severe; 
manifested by inability to tolerate close contact with other 
individuals, generalized rage and anger at most people, use 
of distance as a way of dealing with personal conflicts, and 
a long history of being a "loner".  These records also show 
that the veteran was seen at a medical facility on several 
occasions (most notably in November 1971) for anxiety 
reaction and was noted to be depressed.

Since service the veteran has been variously diagnosed as 
having anxiety reaction (panic attacks) (1/85), anxiety 
disorder with mixed emotional features (3/87), chronic 
undifferentiated schizophrenia with paranoid ideations, 
depression and anxiety (2/89), major depressive disorder, 
recurrent with psychotic features (6/04), and panic disorder, 
type of anxiety (4/05).

Pertinent law provides that in general service connection may 
be established for disability resulting from disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

Also, congenital or developmental defects, including 
personality disorders, are not considered diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  See 38 C.F.R. § 
3.303(c), 4.9. 4.127 (2007); Beno v. Principi, 
3 Vet. App. 439 (1992); see generally, Winn v. Brown, 8 Vet. 
App. 510 (1996) (upholding the Secretary's authority to 
exclude certain conditions from consideration as disabilities 
under 38 C.F.R. § 4.9).  However, service connection may be 
granted for disability due to in-service aggravation of such 
a condition due to superimposed disease or injury.  See 38 
C.F.R. §§ 3.310; 4.127 (2007); VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In an attempt to determine whether the veteran's anxiety, 
which was noted in service, was a manifestation of the 
veteran's personality disorder, or represented a superimposed 
psychiatric disability due to inservice aggravation of the 
personality disorder, the Board remanded this appeal in May 
2003, September 2004 and September 2007 for VA psychiatric 
examinations.  Unfortunately, neither the 2004 nor the 2005 
examiner adequately addressed this question.  The June 2004 
examiner diagnosed the veteran as having major depressive 
disorder, recurrent, and merely stated it was not related to 
service.  The April 2005 examiner diagnosed the veteran as 
having panic disorder, noted that it was a type of anxiety, 
but then simply stated that there was no evidence linking the 
disorder to the veteran's service.  Neither examiner offered 
any rationale for his opinion as the Board had requested.  In 
this regard, the Board specifically requested that the 
examiner provide "complete rationale for each opinion 
expressed and conclusion reached (to include citation to 
specific evidence of record, if necessary)."

In September 2007, the Board found that, in light of the 
veteran's psychiatric manifestations in service and the 
numerous psychiatric diagnoses rendered after service, 
further medical development was necessary in order to make a 
fully informed decision in this case.  See 38 U.S.C.A. § 
5103A(d) (West 2002).  Specifically, the veteran was 
scheduled for a VA psychiatric examination in December 2007 
that fully addressed the unanswered issue above regarding 
whether the veteran's anxiety, which was noted in service, 
was a manifestation of his personality disorder, or 
represented a superimposed psychiatric disability due to 
inservice aggravation of the personality disorder.

The veteran failed to report to the December 2007 VA 
examination.  In correspondence received from the veteran's 
representative dated in April 2008, it was noted that the 
veteran's mental disabilities might have contributed to his 
missing the VA examination.  The representative noted that he 
had made several telephone calls to the veteran and had no 
success in contacting him.  It was requested that this matter 
be remanded, as it was necessary for the veteran to receive a 
psychiatric examination to determine the diagnoses and 
etiology of his present psychiatric disabilities.  Prior to 
the December 2007 VA examination, it was noted that the 
veteran had consistently reported for his scheduled 
examinations and his failure to report to the December 2007 
examination was not typical behavior.

While the Board regrets that another remand of this matter 
will further delay a final decision in the claim on appeal, 
the veteran's representative has requested such action.  The 
Board concurs that a remand is necessary to ensure that the 
veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Prior to scheduling a VA 
psychiatric examination for the 
veteran, the RO/AMC should contact the 
veteran's local representative in order 
to assist in locating him/assuring he 
reports for examination.

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine the diagnosis(es) and etiology 
of his present psychiatric 
disability(ies).  In connection with the 
examination, the examiner should review 
pertinent documents in the claims 
folder, including all pertinent medical 
records.  A complete psychiatric history 
should be obtained and recorded.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to provide a psychiatric 
diagnosis(es) and address the following:

a.)  Is it at least as likely as not 
(i.e., a 50 percent degree of 
probability or greater), that any 
currently identified psychiatric 
disability is etiologically related to 
the veteran's service.  In addressing 
this question, the examiner should 
specifically state whether the 
veteran's in-service diagnosed schizoid 
personality disorder was aggravated by 
service (i.e., increased in severity 
beyond its natural progression) thereby 
resulting in a superimposed anxiety 
disability or any other acquired 
psychiatric disability.  Put another 
way, were the veteran's recorded 
inservice anxiety and depression 
symptoms manifestations of his 
personality disorder, or, separate 
psychiatric disability(ies) either 
directly related to service or 
superimposed on his in-service schizoid 
personality disorder by way of 
aggravation.

b.)  A rationale should be provided for 
all opinions given and the factors upon 
which the medical opinion is based must 
be set forth in the report.  The 
examination report should indicate 
whether the veteran's medical records 
were reviewed.

3.  The Board is obligated by law to 
ensure that the RO complies with its 
directives.  "[A] remand by ... the Board 
confers on the veteran or other 
claimant, as a matter of law, the right 
to compliance with the remand orders."  
In other words, where the remand orders 
of the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The 
RO/AMC must ensure that the 
aforementioned remand directives are 
completed.

4.  Thereafter, the RO/AMC should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If the benefit sought on appeal is 
denied, the veteran and his 
representative should be issued a SSOC 
that addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

